      Case 4:20-cv-03196 Document 13 Filed on 02/24/21 in TXSD Page 1 of 1




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS


  AARON SPRECHER,                                      Case No. 4:20-cv-03196

         Plaintiff,                                    Hon. Andrew S. Hanen

         v.

  DESHAUN WATSON,

         Defendant.


                      NOTICE TO COURT REGARDING SETTLEMENT

       Plaintiff Aaron Sprecher (“Plaintiff”), by and through undersigned counsel, hereby

provides notice to the Court that the parties have reached a settlement in principle that resolves

Plaintiff’s claims against Defendant in this action. The parties thus jointly request that the Court

adjourn all deadlines in this case for thirty (30) days in order to give the parties time to finalize

their agreement, at which point Plaintiff will file a notice of dismissal.




Respectfully submitted this 24th day of February 2021.

                                                       s/ Kevin P. McCulloch
                                                       Kevin P. McCulloch (pro hac vice)
                                                       McCulloch Kleinman Law
                                                       501 Fifth Avenue, Suite 1809
                                                       New York, New York 10017
                                                       Counsel for Plaintiff
